Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 02/28/2022 has been entered. Claims 1, 3-4, 6-10, 12-14 are now pending. Claim 1 has been amended and claims 2, 5, 11 and 15-20 have been canceled by the Applicant. 
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on application JP 2018-089463, filed 05/07/2018 (Japan).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6, 10, 12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto US 20170329108 A1. 
In regard to independent claim 1, Hashimoto teaches (see Figs. 7-15) an imaging lens (imaging lens, see Abstract, paragraphs [02, 09-14, 67-86, 130-134]) comprising, in order from an object side to an image side (from object to image plane e.g. Fig. 13, paragraphs [130-134]), 
a first lens having a convex surface facing the object side near an optical axis (i.e. L1 with a convex surface facing the object side near an optical axis, paragraphs [130-133], Fig. 13), 
a second lens having positive refractive power near the optical axis (i.e. L2 with positive refractive power near the optical axis, paragraphs [130-133], Fig. 13), 
a third lens having negative refractive power near the optical axis (L3 with negative refractive power, paragraphs [130-133], Fig. 13), 
a fourth lens (L4, paragraphs [130-133], Fig. 13), 
a fifth lens having positive refractive power near the optical axis (L5 with positive refractive power near optical axis, paragraphs [130-133], Fig. 13), 
a sixth lens having positive refractive power near the optical axis (L6 with positive refractive power near optical axis, paragraphs [130-133], Fig. 13), 
a seventh lens (L7, paragraphs [13-133], Fig. 13), and 
an eighth lens having a concave surface facing the image side and the negative refractive power near the optical axis (L8 with concave surface on image side and negative refractive power near the optical axis, paragraphs [130-133], Fig. 13), 
wherein an image-side surface of said eighth lens is formed as an aspheric surface having at least one pole point in a position off the optical axis (L8 with aspheric image-side surface with off-axis pole, see Figs. 13, 15, data and table in paragraphs [68, 130-133]), an object-side surface of said seventh lens is a convex surface facing the object side near the optical axis (L7 with convex object side surface, Fig. 13, paragraphs [130-133]), and conditional expressions (1) and (13a) are satisfied: 
(1) 0.15<vd7/vd8<0.55 (value 0.38, see Table 7 Abbe numbers vd for d-ray, paragraphs [38-39, 130-133])
(13a) 5.00< |f4|/f (value 6.1, from data Table 7, for f and f4 of L4, paragraphs [130-133]) 
where vd7: an abbe number at d-ray of the seventh lens, vd8: an abbe number at d-ray of the eighth lens (i.e. as Abbe numbers vd for d-ray of L7 and L8, paragraphs [38-39, 130-133, ]), f4: a focal length of the fourth lens, and f: the focal length of the overall optical system of the imaging lens (i.e. as focal length of imaging lens, and lens L4, data Tables, paragraphs [130-133]). 
Regarding claim 3, Hashimoto teaches (see Figs. 7-15) that an image-side surface of said sixth lens is a convex surface facing the image side near the optical axis (i.e. as L6 has convex image side surface near axis, Fig. 13, paragraphs [130-133]).  
Regarding claim 4, Hashimoto teaches (see Figs. 7-15) that an image-side surface of said seventh lens is a concave surface facing the image side near the optical axis (i.e. as L7 has concave image side surface near axis, Fig. 13, paragraphs [130-133]).  
Regarding claim 6, Hashimoto teaches (see Figs. 7-15) that a below conditional expression (2) is satisfied: 

    PNG
    media_image1.png
    15
    201
    media_image1.png
    Greyscale
 (i.e. value 11.6 due to thickness of L1 and focal length of L1, see data, tables paragraphs [130-133])
where D1: a thickness along the optical axis of the first lens, and f1: a focal length of the first lens (i.e. as thickness of L1 and focal length of L1, see data, tables paragraphs [130-133]). 
Regarding claim 10, Hashimoto teaches (see Figs. 7-15) that a below conditional expression (6) is satisfied:
 
    PNG
    media_image2.png
    15
    121
    media_image2.png
    Greyscale
 (i.e. value 0.88 with focal length of L6 and imaging lens f, see data tables paragraphs [130-133])
where f6: a focal length of the sixth lens, and f: a focal length of the overall optical system of the imaging lens (i.e. as focal length of L6 and imaging lens f, see data tables paragraphs [130-133]).  
Regarding claim 12, Hashimoto teaches (see Figs. 7-15) that a below conditional expression (8) is satisfied: 
    PNG
    media_image3.png
    15
    131
    media_image3.png
    Greyscale
 (i.e. value -1.23, with focal length of L8 and imaging lens f, see data tables paragraphs [130-133])
where f8: a focal length of the eighth lens, and f: the focal length of the overall optical system of the imaging lens (i.e. as focal length of L8 and imaging lens f, see data tables paragraphs [130-133]).  
Regarding claim 14, Hashimoto teaches (see Figs. 7-15) that a below conditional expression (10) is satisfied:
 
    PNG
    media_image4.png
    15
    147
    media_image4.png
    Greyscale
 (i.e. value -0.52 with image side radius R12 of L6 and focal length f of the imaging lens, see data tables paragraphs [130-133]) 
where r12: paraxial curvature radius of the image-side surface of the sixth lens, and 4f: the focal length of the overall optical system of the imaging lens (i.e. as image side radius R12 of L6 and focal length f of the imaging lens, see data tables paragraphs [130-133]).


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto US 20170329108 A1.
Regarding claim 8, Hashimoto teaches (see Figs. 7-15) that a below conditional expression (4) is satisfied:
(4) 0.30 < D4/D8 < 1.365  (value 1.36) 
where D4: a thickness along the optical axis of the fourth lens, and D8: a thickness along the optical axis of the eighth lens (i.e. as thicknesses of L4 and L8 on optical axis, see data tables paragraphs [130-133]).
Hashimoto thus discloses the claimed invention except for the above ratio being less than 1.20. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thicknesses of above lenses four and eight to the claimed ratio in order to provide that the imaging lens is compact and low-profile and applicable for mobile terminals and information terminals, while satisfying demand of low F-value in well balance, properly correct aberrations and with high resolution (see e.g. paragraphs [09,20, 68,134-135]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).
Regarding claim 9, Hashimoto teaches (see Figs. 7-15) that a below conditional expression (5) is satisfied:
(5) 0.40 < D7/D8 < 1.512 (value 1.51) 
where 3D7: the thickness along the optical axis of the seventh lens, and D8: the thickness along the optical axis of the eighth lens (i.e. as thicknesses of L7 and L8 on optical axis, see data tables paragraphs [130-133]).
Hashimoto thus discloses the claimed invention except for the above ratio being less than 1.40. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thicknesses of above lenses seven and eight to the claimed ratio in order to provide that the imaging lens is compact and low-profile and applicable for mobile terminals and information terminals, while satisfying demand of low F-value in well balance, properly correct aberrations and with high resolution (see e.g. paragraphs [09,20, 68,69,134-135]), and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955).

 
Allowable Subject Matter

Claims 7 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant’s arguments with respect to claims 1-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIN PICHLER/Primary Examiner, Art Unit 2872